This Office Action is in response to the response filed on October 18, 2022.  Contrary to the applicant’s remarks, the applicant’s response does not include a terminal disclaimer.

Claim 14 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 8 of Chan (United States Patent 9,716,225, which is cited in the Information Disclosure Statement (IDS) filed on January 29, 2021).  Although the claims at issue are not identical, they are not patentably distinct from each other because claim 14 is anticipated by Chan’s claim 8.  Specifically, Chan’s claim 8 recites a semiconductor device, comprising:  a threshold switching material between a first electrode and a second electrode; a doped dielectric material between the threshold switching material and the first electrode; and a memory material on a side of the second electrode opposite the threshold switching material. 

Claims 9, 11-13 and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Lowrey (United States Patent 7,646,630, which is cited in the IDS filed on January 29, 2021) together with already of record Rachmady (United States Patent 10,418,487).
As to independent claim 9, Lowrey discloses a semiconductor device (see the entire patent, including the Fig. 11E disclosure), comprising: a threshold switching material 400 between a first electrode 210B and a second electrode 210A; and a dielectric material 300 (column 19, lines 35-41) between the threshold switching material and the first electrode.
The difference between claim 9 and Lowrey is claim 9’s dielectric layer comprises at least one of aluminum silicon oxide, strontium oxide, barium oxide, strontium titanium oxide, iridium oxide, titanium oxide, tantalum oxide, zirconium oxide, niobium oxide, and molybdenum oxide, while Lowrey’s dielectric layer “may be any dielectric or insulative material known in the art” (column 19, lines 35-38).
Rachmady teaches that titanium oxide, tantalum oxide, and zirconium oxide, for example, are well-known dielectric materials in the art (see the entire patent, including column 7, lines 60-62).
It would have been obvious to one skilled in the art to form Lowrey’s dielectric layer 300 of titanium oxide, tantalum oxide, or zirconium oxide, for example, because Lowrey discloses that its dielectric layer 300 “may be any dielectric or insulative material known in the art” and Rachmady teaches that titanium oxide, tantalum oxide, and zirconium oxide, for example, are well-known dielectric materials in the art.  The applicant’s argument is not persuasive because it ignores this explanation of the rejection.
As to dependent claim 11, a thickness of Lowrey’s dielectric material 300 is between about 5 Å and about 10 Å (column 19, lines 52-54).
As to dependent claim 12, Lowrey’s dielectric material 300 can have a thickness of one monolayer (column 19, lines 48-49).  The applicant’s argument as to amended claim 12 is moot in view of the amended rejection’s reliance on Lowrey at column 19, lines 48-49.
As to dependent claim 13, Lowrey’s device further comprises an additional dielectric material on sidewalls of the threshold switching material (i.e., between the memory array’s cells).
As to independent claim 18, Lowrey discloses a semiconductor device (see the entire patent, including the Fig. 11E disclosure), comprising:  a threshold switching material 400 between a first electrode 210A and a second electrode 210B; and a dielectric layer 300 (column 19, lines 35-41) between the threshold switching material and at least one of the first electrode and the second electrode.
The difference between claim 18 and Lowrey is claim 18’s dielectric layer is titanium dioxide while Lowrey’s dielectric layer “may be any dielectric or insulative material known in the art” (column 19, lines 35-38).
Rachmady teaches that titanium dioxide is a well-known dielectric material in the art (see the entire patent, including column 7, lines 60-62).
It would have been obvious to one skilled in the art to form Lowrey’s dielectric layer 300 of titanium dioxide because Lowrey discloses that its dielectric layer 300 “may be any dielectric or insulative material known in the art” and Rachmady teaches that titanium dioxide is a well-known dielectric material in the art.  The applicant’s argument is not persuasive because it ignores this explanation of the rejection.
As to dependent claim 19, Lowrey’s device further comprises a dielectric material on a side of the threshold switching material opposite the at least one of the first electrode and the second electrode (column 33, lines 51-53).
As to dependent claim 20, at least one of Lowrey’s first and second electrodes comprises carbon (column 17, lines 56-64).

Claims 10, 15-17 and 21-23 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claims 1-4 and 6-8 are allowed.

The applicant’s arguments are not persuasive as explained above or are moot in view of the new grounds of rejection.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 




Registered practitioners can telephone the examiner at (571) 272-1843.  Any voicemail message left for the examiner should include the registration number of the registered practitioner calling.  The examiner’s supervisor is Wael Fahmy, whose telephone number is (571) 272-1705.
/MARK V PRENTY/Primary Examiner, Art Unit 2814